Exhibit 10.1

AMENDMENT NO. 6 TO CREDIT AGREEMENT AND AMENDMENT NO. 3 TO SECURITY AGREEMENT

This Amendment No. 6 to Credit Agreement and Amendment No. 3 to Security
Agreement, dated as of April 28, 2017 (this “Amendment”), is among Ferrellgas,
L.P., a Delaware limited partnership (the “Borrower”), Ferrellgas, Inc., a
Delaware corporation and sole general partner of the Borrower (the “General
Partner”), each other Grantor listed on the signature pages hereto, Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), and the Lenders party hereto (together with the Administrative Agent,
the “Lender Parties”).

INTRODUCTION



  A.   The Borrower, the General Partner, the Administrative Agent and the
Lenders entered into that certain Credit Agreement, dated as of November 2, 2009
(as amended, supplemented, or restated to the date hereof, the “Original
Agreement” and, as amended by this Amendment, the “Credit Agreement”), for the
purpose and consideration therein expressed, whereby the Lenders became
obligated to make loans and other extensions of credit to the Borrower as
therein provided;



  B.   The Borrower and the other Grantors named therein entered into that
certain Security Agreement dated as of November 2, 2009 in favor of the
Administrative Agent (as amended, supplemented, or restated to the date hereof,
the “Original Security Agreement” and as amended by this Amendment, the
“Security Amendment”); and



  C.   The Borrower, the General Partner, the Administrative Agent and the
Lenders desire to amend the Original Agreement and the Original Security
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement and the Original
Security Agreement, as applicable, in consideration of the loans and other
extensions of credit that may hereafter be made by the Lenders to the Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

Section 1. Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.

Section 2. Amendments to Original Agreement.

(a) Section 1.01 of the Original Agreement is hereby amended by:

(i) adding the following definitions in the appropriate alphabetical order:

“Amendment No. 6 Effective Date” means April 28, 2017.

“Cash Liquidity” shall mean, as of any date of determination, all unrestricted
cash and Cash Equivalents of the Loan Parties other than, in each case, (a) any
cash or Cash Equivalents set aside in the ordinary course of business in an
amount necessary to pay any obligations of any Loan Party then due and owing to
unaffiliated third parties and for which a Loan Party has issued checks or has
initiated wires or ACH transfers in order to pay such amounts or anticipates
that it will issue checks or initiate wires or ACH transfers within three
(3) Business Days, (b) cash or Cash Equivalents constituting purchase price
deposits held in escrow by any unaffiliated third party for any acquisition of
any assets or property pursuant to a binding and enforceable purchase and sale
agreement with an unaffiliated third party containing customary provisions
regarding the payment and refunding of such deposits, and (c) cash or Cash
Equivalents of any Loan Party set aside to make any other permitted Investments
or Restricted Payments within the next 10 Business Days.

“Excess Cash Liquidity Amount” has the meaning specified in Section 2.05(b).

“Mortgage” means deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages and leasehold deeds of trust covering real property of the
Borrower or any Restricted Subsidiary with a fair market value of at least
$1,000,000 and also identified to be mortgaged by the Administrative Agent
(together with the fixture filings and Assignments of Leases and Rents referred
to therein, and each other mortgage delivered pursuant to Section 6.12, in each
case as amended from time to time).

(ii) amending and restating the definition of “Applicable Rate” in its entirety
to read as follows:

““Applicable Rate” means:

for the period commencing on the Amendment No. 6 Effective Date, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

                                          Pricing
Level  
Consolidated Leverage
Ratio
  Eurodollar
Rate/Standby
Letters of Credit   Base Rate

  Commercial Letters
of Credit

  Commitment Fee


       
 
                                  1    
<2.75:1
    1.75 %     0.75 %     1.75 %     0.35 %        
 
                                  2    
2.75:1 but <3.25:1
    2.00 %     1.00 %     2.00 %     0.35 %        
 
                                  3    
3.25:1 but <3.75:1
    2.25 %     1.25 %     2.25 %     0.50 %        
 
                                  4    
3.75:1 but <4.25:1
    2.50 %     1.50 %     2.50 %     0.50 %        
 
                                  5    
4.25:1 but <5.00:1
    2.75 %     1.75 %     2.75 %     0.50 %        
 
                                  6    
5.00:1 but < 5.50:1
    3.00 %     2.00 %     3.00 %     0.50 %        
 
                                  7    
5.50:1 but < 6.00:1
    3.50 %     2.50 %     3.50 %     0.50 %        
 
                                  8    
6.00:1 but < 7.00:1
    3.75 %     2.75 %     3.75 %     0.50 %        
 
                                  9    
7.00:1
    4.00 %     3.00 %     4.00 %     0.50 %        
 
                               

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, the maximum Pricing Level set forth above shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).”

(iii) amending and restating the definition of “Collateral Documents” in its
entirety to read as follows:

““Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.”

(iv) amending and restating clause (d) of the definition of “Consolidated
EBITDA” so as to read as follows:

“(d) at the Borrower’s option exercisable only if, on the date of determination
of Consolidated EBITDA, the Consolidated Leverage Ratio is less than 5.00 to
1.00 after giving effect to such Material Project EBITDA Adjustments, Material
Project EBITDA Adjustments as provided below.”

(b) The first sentence of Section 2.03(a) of the Original Agreement shall be
amended and restated in its entirety so as to read as follows:

“(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Amendment No. 1 Effective Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (v) the Total Outstandings shall not exceed the Aggregate
Commitments, (w) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (x) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit, (y) the Outstanding Amount of such L/C Issuer’s
L/C Obligations shall not exceed the L/C Issuance Sublimit for such L/C Issuer
and (z) the Borrower is in compliance with the requirements set forth in
Section 4.02(c).”

(c) Section 2.05(b) of the Original Agreement is hereby amended by:

(x) renumbering existing clause (ii) as clause (iv), and existing clause (iii)
as clause (v),

(y) inserting new clauses (ii) and (iii) immediately following clause (i) to
read as follows:

“(ii) If, at 5:00 p.m. on any Business Day the Cash Liquidity exceeds
$35,000,000 (the amount of such excess, the “Excess Cash Liquidity Amount”),
then the Borrower shall prepay the principal of the Loans (together with accrued
and unpaid interest on the amount prepaid) in an amount equal to the lesser of
(i) the unpaid principal balance of the Loans, plus the accrued and unpaid
interest thereon, and (ii) the Excess Cash Liquidity Amount; provided that no
such prepayment shall be required if such prepayment amount is less than
$500,000. Each prepayment under this Section 2.05(b)(ii) shall be due and
payable on the next Business Day following any Business Day that Cash Liquidity
exceeds $35,000,000.

(iii) Borrower shall, or shall cause any Restricted Subsidiary to, within one
(1) Business Day after receipt by the Borrower or any other Restricted
Subsidiary of any proceeds of any issuance of Equity Interests, deliver, or
cause to be delivered, to the Administrative Agent an amount equal to the net
cash proceeds of such issuance of Equity Interests for application to the Loans
then outstanding. If, on the date of such prepayment, after giving pro forma
effect to such prepayment, the Consolidated Leverage Ratio is greater than 5.50
to 1.00, the Aggregate Commitments shall be automatically and permanently
reduced, on a pro rata basis with respect to each Lender, by fifty percent (50%)
of the total principal amount of such prepayment. For the avoidance of doubt, to
the extent, on such date of determination, after giving pro forma effect to such
prepayment, the Consolidated Leverage Ratio is equal to or less than 5.50 to
1.00, there shall be no reduction in the Aggregate Commitments.”, and

(z) removing “7.05(h)(iv)” in the new clause (iv) and inserting in its place
“7.05(k)(iv)”.

(d) Section 2.06(c)(ii) of the Original Agreement shall be amended and restated
in its entirety as set forth below:

“(ii) The Commitments shall automatically and permanently reduce (a) to the
extent provided in Section 2.05(b)(iii), and (b) by the amount of mandatory
prepayment made as required under Section 2.05(b)(iv).”

(e) Section 4.02 of the Original Agreement is hereby amended by (x) re-lettering
the existing subsection (c) thereof as subsection (d) and (y) inserting a new
subsection (c) thereto immediately following subsection (b) thereof to read as
follows:

“(c) (i) At the time of such Credit Extension, Cash Liquidity shall not exceed
$35,000,000 and (ii) the pro forma Cash Liquidity as of the end of the Business
Day on which such Borrowing will be funded, or such Letter of Credit will be
issued, amended, renewed or extended shall not exceed $35,000,000.”

(f) Section 5.08 of the Original Agreement is hereby amended by (x) removing the
language “with an initial cost book value in excess of $15,000,000, showing as
of the date hereof” from subsection (b) and inserting in its place “with a fair
market value of $1,000,000 or more on the Amendment No. 6 Effective Date,
showing as of the Amendment No. 6 Effective Date”, and (y) adding a new
subsection (d) immediately following subsection (c) thereof to read as follows:

“(d) Any Mortgages executed and delivered after the Amendment No. 6 Effective
Date will be, effective to create in favor of the Administrative Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable Lien on all of
the applicable Loan Parties’ right, title and interest in and to the Mortgaged
Property (as such term is defined in the applicable Mortgage) thereunder and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, and all relevant mortgage taxes and
recording charges are duly paid, the Administrative Agent (for the benefit of
the Secured Parties) shall have a perfected Lien on, and security interest in,
all right, title, and interest of the applicable Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to the Lien of any other person, except for Permitted Liens.”

(g) Section 6.01 of the Original Agreement is hereby amended by (x) re-lettering
existing subsection (d) as subsection (f), and (y) inserting new subsections (d)
and (e) immediately following subsection (c) thereof to read as follows:

“(d) concurrently with the delivery of the financial statements delivered
pursuant to Section 6.01(c), a variance report setting forth the consolidated
statements of income, partners’ equity and cash flows for such quarter, and
setting forth all variances from such quarter on a line-item and aggregate basis
as compared to the projections contained in the annual budget delivered pursuant
to Section 6.01(b).

(e) any other financial information, including, without limitation, monthly
financial statements and thirteen-week cash flow statements, that the
Administrative Agent may reasonably request from time to time.”

(h) Section 6.02(d) of the Original Agreement is hereby amended and restated in
its entirety so as to read as follows:

“(d) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could (i)
reasonably be expected to have a Material Adverse Effect or (ii) cause any real
property described in either the deeds of trust constituting Collateral
Documents (if any) or the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law in any
material respect;”

(i) Section 6.02(e) of the Original Agreement is hereby amended by removing the
language “with an initial cost book value in excess of $15,000,000” and
inserting in its place “with a fair market value of $1,000,000 or more”.

(j) Section 6.07 of the Original Agreement is hereby amended and restated in its
entirety so as to read as follows:

“6.07 Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower (or maintain a
self-insurance program with a Loan Party or an Affiliate thereof in the ordinary
course of business), insurance with respect to its material properties which are
necessary for the operation of their respective businesses, and business,
against loss or damage of the kinds customarily insured by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and such
insurance shall (i) provide for not less than 10 days’ prior notice from the
applicable insurance company to the Administrative Agent of termination, lapse
or cancellation of such insurance, (ii) name the Administrative Agent as
mortgagee or lender loss payable (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.”

(k) Section 6.10 of the Original Agreement is hereby amended by including the
following language immediately following the last sentence thereof:

“The Administrative Agent shall be permitted, at the request of the Required
Lenders to engage a financial advisor acceptable to the Administrative Agent in
its discretion to advise and assist the Administrative Agent and the Lenders
with assessments of the Borrower’s financial performance, which financial
advisor shall have the right to inspect and review each of the aforementioned
properties and records in the manner set forth above.”

(l) Section 6.12(a) of the Original Agreement is hereby amended by:

(x) amending and restating clause (iii) therein in its entirety to read as
follows:

“(iii) such liens and security interests in any rolling stock of the Loan
Parties subject to an applicable certificate of title act with an individual
value of less than $100,000 will not be required to be noted on the certificates
of title related thereto, except upon the request of the Administrative Agent
during the continuance of an Event of Default.”

(y) amending and restating clause (vi) therein in its entirety to read as
follows:

“(vi) so long as no Event of Default exists that is continuing, no Loan Party
shall be required to deliver any Mortgage or other Collateral Document with
respect to real property owned by it with a fair market value of less than
$1,000,000 as of the Amendment No. 6 Effective Date or the date on which the
Administrative Agent requests delivery of any such Mortgage or other Collateral
Document, and in any event, shall only be required to deliver any such Mortgage
or other Collateral Documents as may be requested by the Administrative Agent.”

(m) Section 6.12(b) of the Original Agreement is hereby amended by (x) removing
“and” from the end of clause (i) therein, and inserting “and” and the end of
clause (ii) therein and (y) inserting the following clause (iii) immediately
following clause (ii) therein to read as follows:

“(iii) as promptly as practicable after such formation or acquisition, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to take whatever action (including the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust, Security Agreement Supplements,
intellectual property security agreements and security and pledge agreements
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms.”

(n) Section 7.01(p) of the Original Agreement is hereby amended by removing
“$25,000,000” and inserting in its place, “$10,000,000”.

(o) Section 7.02(d) of the Original Agreement is hereby amended by amending and
restating the final proviso thereto in its entirety so as to read as follows:

“; and, provided, still, further, that, with respect to maturity, (i) the
maturity date of such refinancing, refunding, renewal or extension shall not be
earlier than the Maturity Date, and (ii) such maturity shall be deemed to be no
less favorable to the Loan Parties and the Lenders if the Weighted Average Life
to Maturity of such refinancing, refunding, renewal or extension is equal to or
greater than the Weighted Average Life to Maturity of the Indebtedness being
refinanced, refunded, renewed, or extended;”

(p) Section 7.03(b)(ii) of the Original Agreement is hereby amended and restated
in its entirety so as to read as follows:

“(ii) any Investment (other than an Investment consisting of Guarantees) in
Persons (other than a Person that is or becomes a Restricted Subsidiary of the
Borrower) to the extent not otherwise permitted by the foregoing clauses of this
Section, provided that, (A) no Default or Event of Default shall exist prior to
or immediately after giving effect to any such Investment, (B) the Borrower and
its Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 7.11 immediately after giving effect to such
Investment, and (C) if immediately after giving effect to such Investment the
pro forma Consolidated Leverage Ratio would be greater than 5.50 to 1.00, then
the aggregate amount of all such Investments made after the Amendment No. 6
Effective Date shall not exceed $50,000,000;”

(q) Section 7.05(k)(iv) of the Original Agreement is hereby amended by
(x) removing “February 1, 2018” and inserting in its place, “April 30, 2018” in
each instance therein, and (y) inserting the following proviso at the end of
such clause, immediately prior to the semi-colon therein, which proviso shall
read as follows, “; provided, to the extent that any such amounts cause Cash
Liquidity on any such date to exceed the Excess Cash Liquidity Amount, then such
excess amounts shall be applied to prepay the Loans in accordance with
Section 2.05(b)(ii)”.

(r) Section 7.06(f) of the Original Agreement is hereby amended by:

(x) amending and restating clause (iii) in its entirety and inserting a new
clause (iv) immediately following clause (iii), each to read as follows:

“(iii) the Consolidated Interest Coverage Ratio for the Borrower’s most recently
ended four full fiscal quarters for which quarterly or annual financial
statements are available immediately preceding the date on which such Restricted
Payment is made, calculated on a pro forma basis as if such Restricted Payment
had been made at the beginning of such four-quarter period, would have been more
than (i) for any such Restricted Payment made on or prior to April 30, 2018,
1.75 to 1.00, and (ii) for any Restricted Payment thereafter, 2.25 to 1.00 for
each such period;

(iv) the amount of the Restricted Payments made pursuant to this Section 7.06(f)
(other than those Restricted Payments made for the purpose of the MLP being able
to pay interest on any bonds or high-yield debt of the MLP) does not exceed
$10,000,000 in the aggregate in any fiscal quarter, unless the Consolidated
Leverage Ratio for the Borrower’s most recently ended four full fiscal quarters
for which quarterly or annual financial statements are available immediately
preceding the date on which such Restricted Payment is made, calculated on a pro
forma basis as if such Restricted Payment had been made at the beginning of the
relevant four-quarter period, would have been less than 5.50 to 1.00”; and

(y) re-numbering clause (iv) as clause (v).

(s) Section 7.11 of the Original Agreement is hereby amended by:

(x) amending and restating subsection (a) in its entirety so as to read as
follows:

“(a) Consolidated Interest Coverage Ratio. (a) For any fiscal quarter of the
Borrower ending on or before April 30, 2018, permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.75 to 1.00 and (b) for any fiscal quarter of the Borrower ending
thereafter, permit the Consolidated Interest Coverage Ratio as of the end of any
fiscal quarter of the Borrower to be less than 2.50 to 1.00.”

(y) amending and restating subsection (c) in its entirety so as to read as
follows:

“(c) Consolidated Leverage Ratio. (a) For any period of four fiscal quarters of
the Borrower ending on or before April 30, 2018, permit the Consolidated
Leverage Ratio as of the end of any period of four fiscal quarters of the
Borrower to be greater than 7.75 to 1.00, and (b) for any period of four fiscal
quarters of the Borrower ending thereafter, permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter to be greater than 5.50 to 1.00.”

(t) Section 7.14 of the Original Agreement is hereby amended and restated in its
entirety so as to read as follows:

“Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and Indebtedness permitted under Section
7.02(h) and refinancings and refundings of such Indebtedness in compliance with
Section 7.02(d), (c) Restricted Payments in respect of such Indebtedness in
compliance with Section 7.06(f), (d) regularly scheduled or required prepayments
or redemptions of the Bridger Notes and the Bridger Bridge Loan Debt,
(e) regularly scheduled or required prepayments or redemptions of Indebtedness
permitted under Section 7.02(e) or 7.02(i), and (f) so long as no Event of
Default exists or would result therefrom, other prepayments of such Indebtedness
not described in the immediately preceding clauses (a), (b), (c), (d) and (e),
provided, the Borrower shall not be permitted to make any optional prepayments
of any Indebtedness permitted under (i) Section 7.02(d), except in connection
with the refinancing or refunding of any Indebtedness in compliance with
Section 7.02(d) (ii) Section 7.02(e), except in connection the refinancing or
refunding of any Indebtedness in compliance with clause (b) of the definition of
“Permitted Unsecured Debt” as set forth herein, or (iii) Section 7.02(i).”

(u) Section 10.04(a) of the Original Agreement is hereby amended and restated in
its entirety so as to read as follows:

“(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, any financial advisor retained pursuant to the terms hereof and any
third-party service provider engaged pursuant to Section 4.2(d) of the Security
Agreement), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.”

(v) Schedule 2.01 to the Original Credit Agreement shall be amended and restated
in its entirety in the form attached hereto as Schedule 1.

(w) Schedule 5.08(b) to the Original Credit Agreement shall be amended and
restated in its entirety in the form attached hereto as Schedule 2.

Section 3. Amendments to Security Agreement.

(a) Section 1.3 of the Original Security Agreement is hereby amended

(i) adding the following definitions in the appropriate alphabetical order:

“Excluded Accounts” means (i) Field Deposit Accounts containing proceeds of
Wholesale Accounts Receivable (solely to the extent such proceeds are subject to
an Accounts Receivable Securitization), and (ii) any other Deposit Account or
Securities Account so long as the balance in each such account, individually,
does not exceed $10,000 at any time and the aggregate balance of all such
Deposit Accounts and Securities Accounts does not at any time exceed $500,000.

(ii) amending and restating the definition of “Excluded Collateral” in its
entirety to read as follows:

““Excluded Collateral” means (a) the Excluded Equity Interests, (b)
Securitization Assets that have been sold, transferred or otherwise conveyed by
a Grantor to an SPE in connection with an Accounts Receivable Securitization
permitted under Sections 7.02(h) and 7.05(f) of the Credit Agreement and (c) the
Excluded Accounts.”

(iii) amending and restating the definition of “Pledged Deposit Accounts” in its
entirety to read as follows:

“Pledged Deposit Accounts” means all Deposit Accounts (including those Deposit
Accounts listed on Schedule 2), provided that “Pledged Deposit Accounts” shall
not include the Excluded Accounts.”

(b) Section 3.1(c)(i) of the Original Security Agreement is hereby amended by
removing “with an individual or aggregate value of $1,000,000” and inserting in
its place “with an individual value of $500,000 or more or aggregate value of
$1,000,000”.

(c) Section 3.1(e) of the Original Security Agreement is hereby amended by
removing “with an individual or aggregate value of $1,000,000” and inserting in
its place “with an individual value of $500,000 or more or aggregate value of
$1,000,000”.

(d) Section 3.1(f) of the Original Security Agreement is hereby amended and
restated in its entirety so as to read as follows:

“(f) Grantor has no Deposit Accounts as of the Amendment No. 6 Effective Date
other than (i) those listed on Schedule 2 (as supplemented in writing to the
Secured Party by Grantor from time to time) and (ii) Field Deposit Accounts
containing proceeds of Wholesale Accounts Receivable which proceeds are subject
to an Accounts Receivable Securitization.”

(e) Section 3.1(h) of the Original Security Agreement is hereby amended by
removing “with an individual or aggregate value of $1,000,000” and inserting in
its place “with an individual value of $500,000 or more or aggregate value of
$1,000,000”.

(f) Section 3.1(p) of the Original Security Agreement is hereby amended by
removing “$15,000,000” and inserting in its place “$7,500,000”.

(g) Section 4.1(c) of the Original Security Agreement is hereby amended by
removing the language “during the continuance of any Default or Event of
Default” in the first line thereof.

(h) Section 4.1 of the Original Security Agreement is hereby amended by:

(x) amending and restating the final paragraph of subsection (a) of the Original
Security Agreement thereto in its entirety to read as follows:

“As part of the foregoing, Grantor will, whenever requested by the Secured Party
execute and file any financing statement, continuation statement or other filing
or registration relating to the Secured Party’s security interest and rights
hereunder (including, without limitation, any filings related to railcars,
tractors or trailers), and any amendment thereto.”, and

(y) adding the following subsection (f) immediately following subsection (e)
thereof:

“(f) If any Collateral in which Grantor has granted a security interest
hereunder with an average aggregate fair market value in excess of $500,000 as
of the last day of each of the prior twelve (12) months is at any time located
on premises leased by Grantor or in the possession or control of any
warehouseman, bailee, operator of any storage facility or any of Grantor’s
agents, Grantor shall, (i) notify such warehouseman, bailee, operator or agent
of the Secured Party’s rights hereunder and instruct such Person to hold all
such Collateral for the Secured Party’s account subject to the Secured Party’s
instructions, and shall send a copy of such notice to the Administrative Agent
substantially concurrently therewith, and (ii) upon request of the Secured
Party, use commercially reasonable efforts to cause such Collateral to become
subject to a Collateral Access Agreement.”

(i) Section 4.2(a) of the Original Security Agreement is hereby amended by
removing “with an individual or aggregate value of $1,000,000” and inserting in
its place “with an individual value of $500,000 or more or aggregate value of
$1,000,000”.

(j) Section 4.2(b) of the Original Security Agreement is hereby amended by
removing “with an individual or aggregate value of $1,000,000” and inserting in
its place “with an individual value of $500,000 or more or aggregate value of
$1,000,000”.

(k) Section 4.2(d) of the Original Security Agreement is hereby amended and
restated in its entirety so as to read as follows:

“(d) If at any time there exists Collateral in which a security interest may be
perfected by a notation on the certificate of title or similar evidence of
ownership of such Collateral, Grantor will, promptly upon request by the Secured
Party, deliver to the Secured Party or its designee all certificates of title
and similar evidences of ownership, all applications therefor, and all other
documents that are necessary in order to register the Secured Party’s security
interest in such Collateral on such certificate of title or other evidence of
ownership or in otherwise perfecting the Secured Party’s security interest in
such Collateral. The Secured Party shall be entitled to engage a third-party
service provider to manage the notation of liens on all such Collateral subject
to a certificate of title.”

(l) Section 4.2(e) of the Original Security Agreement is hereby amended by
amending and restating the last sentence thereof so as to read as follows:

“This subsection shall not apply to any Excluded Account or any Deposit Account
used solely for payroll payments.”

(m) Section 4.2(f)(iii) of the Original Security Agreement is hereby amended by
amending and restating the last sentence thereof so as to read as follows:

“This subsection shall not apply to any Excluded Account.”

(n) Section 4.2(g) of the Original Security Agreement is hereby amended by
removing “with an individual or aggregate value of $1,000,000” and inserting in
its place “with an individual value of $500,000 or more or aggregate value of
$1,000,000”.

(o) Section 4.2(h) of the Original Security Agreement is hereby amended by
removing “with an individual or aggregate value of $1,000,000” and inserting in
its place “with an individual value of $500,000 or more or aggregate value of
$1,000,000”.

(p) Section 6.1(d) of the Original Security Agreement is hereby amended by
amending and restating the first sentence thereof in its entirety so as to read
as follows:

“(d) To the extent not already provided for under Section 4.1(f) herein, if any
Collateral in which Grantor has granted a security interest hereunder with an
average fair market value in excess of $500,000 as of the last day of each of
the prior twelve (12) months is at any time located on premises leased by
Grantor or in the possession or control of any warehouseman, bailee, operator of
any storage facility or any of Grantor’s agents, Grantor shall, upon the request
of the Secured Party during the continuance of any Default (other than a Default
arising under Section 6.01 or 6.02 of the Credit Agreement for which the
applicable period of grace to cure such Default has not expired), (i) notify
such warehouseman, bailee, operator or agent of the Secured Party’s rights
hereunder and instruct such Person to hold all such Collateral for the Secured
Party’s account subject to the Secured Party’s instructions, and (ii) cause such
Collateral to become subject to a Collateral Access Agreement.”

(q) Section 6.1(e) of the Original Security Agreement is hereby amended by
removing “with an individual or aggregate value of $1,000,000” and replacing it
with “with an individual value of $500,000 or more or an aggregate value of
$1,000,000 or more”.

(r) Section 6.6(b)(i) of the Original Security Agreement is hereby amended and
restated in its entirety so as to read as follows:

“(i) the amount of all reasonable costs and expenses, including the reasonable
fees and disbursements of the Secured Party’s counsel and of any experts and
agents (including, without limitation, any third-party service provider engaged
pursuant to Section 4.2(d) herein), that the Secured Party may incur in
connection with the perfection and preservation of this security interest
created under this Agreement;”

(s) Schedule 1 to the Original Security Agreement is hereby amended and restated
in its entirety in the form attached hereto as Schedule 3.

(t) Schedule 2 to the Original Security Agreement is hereby amended and restated
in its entirety in the form attached hereto as Schedule 4.

Section 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date first above written when and only when:

(a) The Administrative Agent shall have received all of the following, at the
Administrative Agent’s office:

(i) an original counterpart to this Amendment, duly executed by the Borrower,
the General Partner, the Grantors, the Administrative Agent and the Required
Lenders,

(ii) a certificate signed by a Responsible Officer of the General Partner
certifying as of the date of this Amendment (A) that no Default exists, (B) that
there have been no changes to the Organizational Documents of any Loan Party
since the date such Organizational Documents were last certified to the
Administrative Agent, (C) to the resolutions of the Loan Parties approving this
Amendment and the related transactions (which certification may, if applicable,
be by reference to previously adopted resolutions) and (D) to the signature and
incumbency certificates of the Responsible Officers of each Loan Party (which
certification may, if applicable, be by reference to previously delivered
incumbency certificates), and

(iii) a certificate signed by a Responsible Officer certifying that the
conditions specified in Section 6(a) below have been satisfied.

(b) The Borrower shall have paid, in connection with the Loan Documents:

(i) all recording, handling, legal, and other fees or payments required to be
paid to the Administrative Agent or any Lender pursuant to any Loan Documents
for which an invoice has been received at least one Business Day before the date
hereof,

(ii) a consent fee payable to the Administrative Agent for the account of each
Lender party hereto in an amount equal to 0.05% of each such Lender’s respective
Commitment (determined after giving effect to this Amendment), and

(iii) any other fees payable pursuant to any engagement letter executed in
connection herewith.

Section 5. Post-Closing Obligations.

(a) Within sixty (60) days following the date hereof (or such later date as may
be acceptable to the Administrative Agent in its sole discretion), the Borrower
shall, or shall cause any Restricted Subsidiary to, deliver control agreements
for the Operating Account (as defined in the Security Agreement) and all other
deposit or securities accounts of the Borrower and its Restricted Subsidiaries,
including for the avoidance of doubt, those deposit or securities accounts for
which the Administrative Agent or any Lender serves as the depositary bank or
securities intermediary, as applicable, other than any Excluded Account (as
defined in the Security Agreement) or any deposit account used solely for
payroll payments.

(b) Within the later of ninety (90) days following the date of this Amendment
and forty-five (45) days of the date of request by the Administrative Agent for
the delivery of a Mortgage or Mortgages (or such later date as may be acceptable
to the Administrative Agent in its sole discretion), the Borrower shall, or
shall cause any Restricted Subsidiary, to deliver such Mortgage or Mortgages
covering the properties owned by the Borrower or a Restricted Subsidiary with a
fair market value of at least $1,000,000 (excluding those properties identified
by the Administrative Agent to be in a Special Flood Hazard Area as identified
by the Federal Emergency Management Agency as of the Amendment No. 6 Effective
Date) and also identified by the Administrative Agent to be mortgaged, duly
executed by the Borrower or the appropriate Restricted Subsidiary, together
with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and other fees in connection therewith have been paid,

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as the Administrative Agent may deem necessary or desirable,

(iii) upon the request of the Administrative Agent, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, and dated no more than
thirty (30) days before the day of the delivery of the Mortgages pursuant to
clause (b) above, certified to the Administrative Agent and the issuer of the
Mortgage Policies in a manner satisfactory to the Administrative Agent by a land
surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent,

(iv) upon the request of the Administrative Agent, engineering, soils and other
reports as to the properties described in the Mortgages, from professional firms
acceptable to the Administrative Agent,

(v) upon the request of the Administrative Agent, estoppel and consent
agreements executed by each of the lessors of the leased real properties
identified by the Administrative Agent pursuant to clause (b) above, along with
(1) a memorandum of lease in recordable form with respect to such leasehold
interest, executed and acknowledged by the owner of the affected real property,
as lessor, or (2) evidence that the applicable lease with respect to such
leasehold interest or a memorandum thereof has been recorded in all places
necessary or desirable, in the Administrative Agent’s reasonable judgment, to
give constructive notice to third-party purchasers of such leasehold interest,
or (3) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Administrative Agent,

(vi) evidence of the insurance required by the terms of the Mortgages,

(vii) upon the request of the Administrative Agent, a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Restricted Subsidiary relating thereto),

(viii) upon the request of the Administrative Agent, an appraisal of each of the
properties described in the Mortgages complying with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989,
which appraisals shall be from a Person acceptable to the Lenders, and

(ix) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken.

Section 6. Confirmation; Representations and Warranties.

In order to induce each Lender to enter into this Amendment, the Borrower
represents and warrants to each Lender that:

(a) The representations and warranties of the Borrower and any Grantor, as
applicable, contained in the Credit Agreement and the Security Agreement are
true and correct in all respects at and as of the time of the effectiveness
hereof, except to the extent that the facts on which such representations and
warranties are based have been changed by the extensions of credit under the
Credit Agreement or that such representations and warranties specifically refer
to an earlier date, in which case such representations and warranties were true
and correct in all material respects as of such earlier date.

(b) The Borrower, the Grantors and the General Partner are duly authorized to
execute and deliver this Amendment and have duly taken all corporate action
necessary to authorize the execution and delivery of this Amendment and to
authorize the performance of the obligations of the Borrower and the General
Partner hereunder.

(c) The execution and delivery by the Borrower, the Grantors and the General
Partner of this Amendment, the performance by the Borrower, the Grantors and the
General Partner of their obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the Organization Documents of the
Borrower, any Grantor or the General Partner, or of any material agreement,
judgment, license, order or permit applicable to or binding upon the Borrower,
any Grantor or the General Partner, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of the Borrower, any Grantor
or the General Partner. Except for those which have been obtained, no consent,
approval, authorization or order of any court or Governmental Authority or third
party is required in connection with the execution and delivery by the Borrower,
the Grantors and the General Partner of this Amendment or to consummate the
transactions contemplated hereby.

(d) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of the Borrower, each Grantor
party hereto and the General Partner, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and by equitable
principles of general application.

Section 7. Miscellaneous.

(a) Ratification of Agreements. Each of the Original Agreement and the Original
Security Agreement as hereby amended is hereby ratified and confirmed in all
respects. The Loan Documents, as they may be amended or affected by this
Amendment, are hereby ratified and confirmed in all respects. Any reference to
the Credit Agreement in any Loan Document shall be deemed to be a reference to
the Original Agreement as hereby amended. Any reference to the Security
Agreement in any Loan Document shall be deemed to be a reference to the Original
Security Agreement as hereby amended. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders under the Credit Agreement,
the Security Agreement, the Notes, or any other Loan Document nor constitute a
waiver of any provision of the Credit Agreement, the Security Agreement, the
Notes or any other Loan Document.

Each of the undersigned Grantors (i) ratifies and confirms its Amended and
Restated Guaranty dated as of October 21, 2013 (as amended, supplemented or
restated, the “Guaranty”) made by it for the benefit of the Lender Parties,
executed pursuant to the terms of the Credit Agreement and the other Loan
Documents and (ii) agrees that all of its obligations and covenants thereunder
shall remain unimpaired by the execution and delivery of this Amendment and the
other documents and instruments executed in connection herewith.

(b) Survival of Agreements. All representations, warranties, covenants and
agreements of the Borrower and the Grantors herein shall survive the execution
and delivery of this Amendment and the performance hereof, including without
limitation the making or granting of the Loans, and shall further survive until
all of the Obligations are paid in full.

(c) Loan Documents. This Amendment is a Loan Document, and all provisions in the
Credit Agreement pertaining to Loan Documents apply hereto.

(d) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(e) Counterparts; Electronic Transmission. This Amendment may be separately
executed in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Amendment. This Amendment may be validly executed by facsimile or
other electronic transmission.

(f) Release of Claims. To induce the Administrative Agent and each Lender to
agree to the terms of this Amendment, each of the Borrower, the General Partner
and each Grantor hereby (i) represents and warrants that as of the date of this
Amendment there are no claims or offsets against or defenses or counterclaims to
its obligations under the Loan Documents, and waives any and all such claims,
offsets, defenses, or counterclaims, whether known or unknown, arising prior to
the date of this Amendment and (ii) releases and forever discharges the Lender
Parties, together with their parents, subsidiaries, affiliates, employees,
agents, attorneys, officers, and directors (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages, and expenses of any and every character, known or unknown, direct or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter accruing, for or because of any matter or things done, omitted, or
suffered to be done by any of the Released Parties prior to and including the
date hereof, and in any way directly or indirectly arising out of or in any way
connected to the Credit Agreement, the Security Agreement or the other Loan
Documents, including but not limited to claims of usury (although no such claims
are known to exist) (all of the foregoing hereinafter called the “Released
Matters”). Each of the Borrower, the General Partner and each Grantor
acknowledges that the agreements in this Section 7(f) are intended to cover and
be in full satisfaction for all or any alleged injuries or damages arising in
connection with the Released Matters herein compromised and settled.

(i) Each of the Borrower, the General Partner and each Grantor understands,
acknowledges, and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the provisions of such release.

(ii) Each of the Borrower, the General Partner and each Grantor agrees that no
fact, event, circumstance, evidence, or transaction that could now be asserted
or that may hereafter be discovered shall affect in any manner the final,
absolute, and unconditional nature of the release set forth above.

(g) ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]IN WITNESS WHEREOF,
this Amendment is executed as of the date first above written.

FERRELLGAS, L.P.

By: Ferrellgas, Inc., as its General Partner

     
By:
  /s/ Alan C. Heitmann
 
   
Name:
  Alan C. Heitmann
Title:
  Executive Vice President, Chief Financial Officer & Treasurer



    FERRELLGAS, INC.,

as General Partner and Guarantor

     
By:
  /s/ Alan C. Heitmann
 
   
Name:
  Alan C. Heitmann
Title:
  Executive Vice President, Chief Financial Officer & Treasurer



    BLUE RHINO GLOBAL SOURCING, INC.,

as Grantor

     
By:
  /s/ Alan C. Heitmann
 
   
Name:
  Alan C. Heitmann
Title:
  Executive Vice President, Chief Financial Officer & Treasurer



    BRIDGER ENVIRONMENTAL, LLC

BRIDGER LOGISTICS, LLC,
each as Grantor

     
By:
By:
  Ferrellgas, L.P., its sole member
Ferrellgas, Inc., its general partner

     
By:
  /s/ Alan C. Heitmann
 
   
Name:
  Alan C. Heitmann
Title:
  Executive Vice President, Chief Financial Officer & Treasurer



    BRIDGER ENERGY, LLC

BRIDGER LAKE, LLC
BRIDGER MARINE, LLC
BRIDGER ADMINISTRATIVE SERVICES II, LLC
BRIDGER REAL PROPERTY, LLC
BRIDGER TRANSPORTATION, LLC
BRIDGER LEASING, LLC
BRIDGER STORAGE, LLC
BRIDGER RAIL SHIPPING, LLC,
each as Grantor

     
By:
By:
By:
  Bridger Logistics, LLC, its sole member
Ferrellgas, L.P., its sole member
Ferrellgas, Inc., its general partner

     
By:
  /s/ Alan C. Heitmann
 
   
Name:
  Alan C. Heitmann
Title:
  Executive Vice President, Chief Financial Officer & Treasurer



    J.J. ADDISON PARTNERS, LLC

J.J. KARNACK PARTNERS, LLC
J.J. LIBERTY, LLC,
each as Grantor

By: Bridger Real Property, LLC, its sole member

     
By:
By:
By:
  Bridger Logistics, LLC, its sole member
Ferrellgas, L.P., its sole member
Ferrellgas, Inc., its general partner

     
By:
  /s/ Alan C. Heitmann
 
   
Name:
  Alan C. Heitmann
Title:
  Executive Vice President, Chief Financial Officer & Treasurer



    BRIDGER TERMINALS, LLC,

as Grantor

     
By:
By:
By:
  Bridger Logistics, LLC, its sole member
Ferrellgas, L.P., its sole member
Ferrellgas, Inc., its general partner

     
By:
  /s/ Alan C. Heitmann
 
   
Name:
  Alan C. Heitmann
Title:
  Executive Vice President, Chief Financial Officer & Treasurer



    BRIDGER SWAN RANCH, LLC,

as Grantor

By: Bridger Terminals, LLC, its sole member
By: Bridger Logistics, LLC, its sole member
By: Ferrellgas, L.P., its sole member
By: Ferrellgas, Inc., its general partner

     
By:
  /s/ Alan C. Heitmann
 
   
Name:
  Alan C. Heitmann
Title:
  Executive Vice President, Chief Financial Officer & Treasurer



    SOUTH C&C TRUCKING, LLC,

as Grantor

     
By:
By:
By:
  Bridger Logistics, LLC, its sole manager
Ferrellgas, L.P., its sole member
Ferrellgas, Inc., its general partner

     
By:
  /s/ Alan C. Heitmann
 
   
Name:
  Alan C. Heitmann
Title:
  Executive Vice President, Chief Financial Officer & Treasurer

1



    BANK OF AMERICA, N.A, as Administrative Agent

     
By:
  /s/ Priscilla Baker
 
   
Name:
  Priscilla Baker
Title:
  Assistant Vice President



    BANK OF AMERICA, N.A, as a Lender

     
By:
  /s/ Kimberly Miller
 
   
Name:
  Kimberly Miller
Title:
  Associate



    WELLS FARGO BANK, N.A.

     
By:
  /s/ Stephanie Harrel
 
   
Name:
  Stephanie Harrel
Title:
  Vice President

2



    JPMORGAN CHASE BANK, N.A.

     
By:
  /s/ Darren Vanek
 
   
Name:
  Darren Vanek
Title:
  Authorized Signatory

3



    BMO HARRIS BANK N.A.

     
By:
  /s/ Chad Rock
 
   
Name:
  Chad Rock
Title:
  Managing Director



    THE PRIVATEBANK & TRUST COMPANY

     
By:
  /s/ Zach Strube
 
   
Name:
  Zach Strube
Title:
  Managing Director



    SUNTRUST BANK

     
By:
  /s/ Janet R. Naifeh
 
   
Name:
  Janet R. Naifeh
Title:
  Senior Vice President

4



    CAPITAL ONE, N.A.

     
By:
  /s/ Gina Monette
 
   
Name:
  Gina Monette
Title:
  Vice President

5



    U.S. BANK NATIONAL ASSOCIATION

     
By:
  /s/ Nicholas V. Ocepek
 
   
Name:
  Nicholas V. Ocepek
Title:
  Vice President



    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

     
By:
  /s/ Anastasiya Haurylenia
 
   
Name:
  Anastasiya Haurylenia
Title:
  Vice President

Schedule 1 to the Amendment

SCHEDULE 2.01 TO THE CREDIT AGREEMENT

COMMITMENTS
AND APPLICABLE PERCENTAGES
as of April 28, 2017

                         
Lender
  Commitment   Letter of
Credit Sublimit
Participation   Applicable
Percentage


 
                       
Bank of America, N.A.
  $ 66,946,428.58     $ 23,285,714.27       11.642857144 %
 
                       
Capital One, N.A.
  $ 66,946,428.57     $ 23,285,714.29       11.642857143 %
 
                       
Fifth Third Bank
  $ 66,946,428.57     $ 23,285,714.29       11.642857143 %
 
                       
JPMorgan Chase Bank, N.A.
  $ 66,946,428.57     $ 23,285,714.29       11.642857143 %
 
                       
Wells Fargo Bank, N.A.
  $ 66,946,428.57     $ 23,285,714.29       11.642857143 %
 
                       
The Bank of Tokyo-Mitsubishi
UFJ, Ltd.
  $49,285,714.29

  $17,142,857.14

  8.571428572%


 
                       
SunTrust Bank
  $ 49,285,714.29     $ 17,142,857.14       8.571428572 %
 
                       
BMO Harris Bank, N.A.,
successor-by-merger to M&I
Marshall & Ilsley Bank
  $42,714,285.71


  $14,857,142.86


  7.428571428%



 
                       
The PrivateBank & Trust Company
  $ 36,964,285.71     $ 12,857,142.86       6.428571428 %
 
                       
U.S. Bank National Association
  $ 33,267,857.14     $ 11,571,428.57       5.785714285 %
 
                       
PNC Bank, National Association
  $ 28,750,000.00     $ 10,000,000.00       5.000000000 %
 
                       
Total
  $ 575,000,000.00     $ 200,000,000.00       100.000000000 %
 
                       

Schedule 2 to the Amendment

SCHEDULE 5.08(b) TO THE CREDIT AGREEMENT

                      CITY   STATE   ADDRESS   ZIP   Use Tucson   AZ   4200 N
SULLINGER AVENUE     85705    
Office, Bulk Storage
and Dock
                   
 
Elk Grove   CA   9765 AND 9797 DINO DRIVE     95624    
Office, Bulk Storage
and Dock
                   
 
San Marcos   CA   1425 GRAND AVENUE     92069    
Office and Bulk
Storage
                   
 
Santa Ana   CA   2125 WEST 17TH STREET     92706    
Office and Bulk
Storage
                   
 
Riviera Beach   FL   6982 BARBOUR RD.     33407    
Office, Bulk Storage
and Dock
                   
 
Frederick   MD   9023 BALTIMORE ROAD     21701    
Bulk Storage and Dock
                   
 
Hamptonville   NC   1309 BUCK SHOALS ROAD     27020    
Office, Bulk Storage
and Tank Cylinder
Refurbishing
Facility
                   
 
Woodbridge   NJ   369 MAIN STREET     07095    
Office, Bulk Storage
and Dock
                   
 
Portland   OR   641 NE LOMBARD STREET     97211    
Office, Bulk Storage
and Dock
                   
 
Tiverton   RI   896 FISH ROAD     02878    
Office, Bulk Storage
and Dock
                   
 
Hilton Head Island   SC   45 MARSHLAND ROAD     29926    
Office
                   
 
Asherton   TX   10349 SOUTH US HIGHWAY 83     78827    
Salt Water Disposal
Well
                   
 
Hutchins   TX   1828 CARPENTER ROAD     75141    
Office, Bulk Storage
and Tank Cylinder
Refurbishing
Facility
                   
 
Kenedy   TX   1777 FM 792     78119    
Salt Water Disposal
Well
                   
 

Schedule 3 to the Amendment

Schedule 1 to the Security Agreement

Schedule 1 to the Security Agreement
Address for Notices and Jurisdiction of Organization

                                                                         
Jurisdiction of
  Name of Grantor   Type of Organization   Organization  
Address for Notices
                                   
 
                                Ferrellgas, L.P.   Limited Partnership  
Delaware  
7500 College Boulevard, Suite 1000 Overland Park, Kansas 66210
                                                       
 
                                Ferrellgas, Inc.   Corporation   Delaware  
7500 College Boulevard, Suite 1000 Overland Park, Kansas 66210
                                                       
 
                                Blue Rhino Global   Corporation   Delaware  
1 Liberty Plaza
  Sourcing, Inc.              
Liberty, Missouri 64068
                               
 
                                Bridger   Limited Liability   Texas  
2009 Chenault Drive, Suite 100
  Environmental, LLC   Company      
Carrollton, Texas 75006
                               
 
                                Bridger Logistics,   Limited Liability  
Louisiana  
2009 Chenault Drive, Suite 100
  LLC   Company      
Carrollton, Texas 75006
                               
 
                                Bridger Energy, LLC   Limited Liability  
Delaware  
2009 Chenault Drive, Suite 100
          Company      
Carrollton, Texas 75006
                               
 
                                Bridger Lake, LLC   Limited Liability   Delaware
 
2009 Chenault Drive, Suite 100
          Company      
Carrollton, Texas 75006
                               
 
                                Bridger Marine, LLC   Limited Liability  
Delaware  
2009 Chenault Drive, Suite 100
          Company      
Carrollton, Texas 75006
                               
 
                                Bridger   Limited Liability   Delaware  
2009 Chenault Drive, Suite 100
  Administrative   Company      
Carrollton, Texas 75006
  Services II, LLC                        
 
                                Bridger Real   Limited Liability   Delaware  
2009 Chenault Drive, Suite 100
  Property, LLC   Company      
Carrollton, Texas 75006
                               
 
                                Bridger   Limited Liability   Louisiana  
2009 Chenault Drive, Suite 100
  Transportation, LLC   Company      
Carrollton, Texas 75006
                               
 
                                Bridger Leasing, LLC   Limited Liability  
Louisiana  
2009 Chenault Drive, Suite 100
          Company      
Carrollton, Texas 75006
                               
 
                                Bridger Storage, LLC   Limited Liability  
Louisiana  
2009 Chenault Drive, Suite 100
          Company      
Carrollton, Texas 75006
                               
 
                                Bridger Rail   Limited Liability   Louisiana  
2009 Chenault Drive, Suite 100
  Shipping, LLC   Company      
Carrollton, Texas 75006
                               
 
                                J.J. Addison   Limited Liability   Texas  
2009 Chenault Drive, Suite 100
  Partners, LLC   Company      
Carrollton, Texas 75006
                               
 
                                J.J. Karnack   Limited Liability   Texas  
1999 Bryan Street Suite 900
  Partners, LLC   Company      
Dallas, Texas 75201
                               
 
                                J.J. Liberty, LLC   Limited Liability   Texas  
2009 Chenault Drive, Suite 100
          Company      
Carrollton, Texas 75006
                               
 
                                Bridger Terminals,   Limited Liability  
Delaware  
2009 Chenault Drive, Suite 100
  LLC   Company      
Carrollton, Texas 75006
                               
 
                                Bridger Swan Ranch,   Limited Liability  
Delaware  
2009 Chenault Drive, Suite 100
  LLC   Company      
Carrollton, Texas 75006
                               
 
                                South C&C Trucking,   Limited Liability   Texas
 
10370 Richmond Avenue Suite
  LLC   Company      
525 Houston, Texas 77042
                               
 
                               

Schedule 4 to the Amendment

Schedule 2 to the Security Agreement

PLEDGED DEPOSIT ACCOUNTS

                 
 
              Excluded Account?
 
               
Account Number
  Account Bank   Account Holder   Use of Account   Y/N
 
               

EQUITY AND RELATED MATTERS

          Subsidiary   Outstanding Equity Interests   Equity Ownership
Ferrellgas, L.P., a
Delaware limited
partnership
  General Partnership Interest


  100% by Ferrellgas, Inc.



 
       
Blue Rhino Global
Sourcing, Inc., a
Delaware
corporation
  100 Shares



  100% by Ferrellgas, L.P.




 
       
Bridger
Marine, LLC, a
Delaware limited
liability company
  Limited liability company
membership interest


  100% by Bridger
Logistics, LLC



 
       
Bridger Energy,
LLC, a Delaware
limited liability
company
  Limited liability company
membership interest


  100% by Bridger
Logistics, LLC



 
       
Bridger Lake, LLC,
a Delaware limited
liability company
  Limited liability company
membership interest

  100% by Bridger
Logistics, LLC


 
       
Bridger
Administrative
Services II, LLC, a
Delaware limited
liability company
  Limited liability company
membership interest



  100% by Bridger
Logistics, LLC




 
       
Bridger Real
Property, LLC, a
Delaware limited
liability company
  Limited liability company
membership interest


  100% by Bridger
Logistics, LLC



 
       
J.J. Addison
Partners, LLC, a
Texas limited
liability company
  Limited liability company
membership interest


  100% by Bridger Real
Property, LLC



 
       
J.J. Karnack
Partners, LLC, a
Texas limited
liability company
  Limited liability company
membership interest


  100% by Bridger Real
Property, LLC



 
       
J.J. Liberty, LLC,
a Texas limited
liability company
  Limited liability company
membership interest

  100% by Bridger Real
Property, LLC


 
       
Bridger Logistics,
LLC, a Louisiana
limited liability
company
  Limited liability company
membership interest


  100% by Ferrellgas, L.P.




 
       
Bridger
Transportation,
LLC, a Louisiana
limited liability
company
  Limited liability company
membership interest



  100% by Bridger
Logistics, LLC




 
       
Bridger Leasing,
LLC, a Louisiana
limited liability
company
  Limited liability company
membership interest


  100% by Bridger
Logistics, LLC



 
       
Bridger Storage,
LLC, a Louisiana
limited liability
company
  Limited liability company
membership interest


  100% by Bridger
Logistics, LLC



 
       
Bridger Rail
Shipping, LLC, a
Louisiana limited
liability company
  Limited liability company
membership interest


  100% by Bridger
Logistics, LLC



 
       
Bridger Terminals,
LLC, a Delaware
limited liability
company
  Limited liability company
membership interest


  100% by Bridger
Logistics, LLC



 
       
Bridger Swan Ranch,
LLC, a Delaware
limited liability
company
  Limited liability company
membership interest


  100% by Bridger
Terminals, LLC



 
       
Bridger
Environmental, LLC,
a Delaware limited
liability company
  Limited liability company
membership interest


  100% by Bridger
Logistics, LLC



 
       
South C&C Trucking,
LLC, a Delaware
limited liability
company
  Limited liability company
membership interest


  100% by Bridger
Logistics, LLC



 
       

LETTER OF CREDIT RIGHTS
None.
SECURITIES ACCOUNTS
None.
COMMERCIAL TORT CLAIMS
None.

6